 
Exhibit 10.03
 
REAL ESTATE PURCHASE AGREEMENT


This Real Estate Purchase Agreement ("Agreement") is entered into this 9th day
of December, 2008 by and between Nexia Holdings, Inc., a Nevada corporation
(“NXHD”), with a principal office located at 59 West 100 South, Second Floor,
Salt Lake City, Utah 84101, and Casey J. Coleman (“HOUSE”) the sole owner of
property located in Salt Lake County Utah, consisting of two houses with
addresses of 459 East 3360 South, Salt Lake City, Utah, 84115 and 838 South Lake
Street, Salt Lake City, Utah, 84105 (hereinafter “Property”).


WHEREAS, NXHD desires to acquire 100% ownership of the PROPERTY in exchange for
the issuance of NINETY THREE THOUSAND (93,000) shares of NXHD’s Series C
Preferred Stock, with a stated conversion value of $465,000; and


WHEREAS, HOUSE desires to transfer to NXHD 100% of their ownership interest in
the Property and retaining a secured interest in the Property, in exchange for
NINETY THREE THOUSAND (93,000) shares of NXHD Series C Preferred Stock..


NOW, THEREFORE with the above being incorporated into and made a part hereof for
the mutual consideration set out herein and, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:


1.           Exchange.  The parties will exchange shares as follows:


A.  
NXHD  will transfer 93,000 restricted shares of its Series C Preferred Stock to
HOUSE on or before December 31, 2008 (the “Closing Date@) and NXHD  will deliver
the NXHD shares with all the necessary paperwork to establish ownership in HOUSE
of the NXHD shares; and



B.  
HOUSE will transfer title to the Property or his ownership interest in Property,
equal to and not less than 100% of all ownership interest, in Property to NXHD
or its designee on or before the Closing Date and HOUSE will deliver the
Property ownership rights with all the necessary paperwork to establish
ownership in NXHD of 100% of Property, HOUSE shall be entitled to retain a lien
against the Property in the sum of $386,950   until liquidation of the
securities received by HOUSE have generated sufficient proceeds which shall be
used to satisfy any existing liens against the property, including property
taxes on the Property.



2.           Termination.  This Agreement may be terminated at any time prior to
the Closing Date under the following circumstances:
 
A.           By HOUSE or NXHD:
 
(1)           If there shall be any actual or threatened action or proceeding by
or before any court or any other governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of such Board of Directors made in good faith and based
upon the advice of legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement; or
 
(2)           If the Closing shall have not occurred prior to January 1, 2009,
or such later date as shall have been approved by parties hereto, other than for
reasons set forth herein.
 
B.           By NXHD:
 
(1)           If HOUSE shall fail to comply in any material respect with any of
their covenants or agreements contained in this Agreement or if any of the
representations or warranties of HOUSE contained herein shall be inaccurate in
any material respect; or
(2)           If HOUSE files for bankruptcy protection or otherwise takes any
action to place added or additional liens against the Property.
 
C.           By HOUSE:
 
(1)  
If NXHD shall fail to comply in any material respect with any of its covenants
or agreements contained in this Agreement or if any of the representations or
warranties of NXHD contained herein shall be inaccurate in any material respect;

(2)  
If NXHD files for bankruptcy protection prior to the satisfaction of Property
debts currently secured by the Property and/or HOUSE are unable to realize
$386,950 from the sale of the NXHD Series C Preferred restricted shares provided
for by this agreement HOUSE may rescind this exchange and will repay to NXHD all
investment made by NXHD to or for the benefit of the Property.

 
In the event this Agreement is terminated pursuant to this Paragraph, this
Agreement shall be of no further force or effect, no obligation, right, or
liability shall arise hereunder, and each party shall bear its own costs as well
as the legal, accounting, printing, and other costs incurred in connection with
negotiation, preparation and execution of the Agreement and the transactions
herein contemplated.
 
3.           Representations and Warranties of HOUSE.  HOUSE hereby represent
and warrant that effective this date and the Closing Date, the following
representations are true and correct:
 
 
A.
Authority.  HOUSE has the full power and authority to enter into this Agreement
and to carry out the transactions contemplated by this Agreement.

 
 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the ownership of Property or to which HOUSE is individually or
jointly a party and has been duly authorized by all appropriate and necessary
action.

 
 
C.
Deliverance of Shares.  As of the Closing Date, the ownership interest to be
delivered to NXHD, or its designee, shall be valid and legal ownership interest
to the Property.

 
 
D.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the Property or HOUSE.

 
 
E.
Assets and Liabilities related to the Property.  As of the date of closing, the
Property shall have no more than $386,950 in debts or liabilities and a current
valuation of not less than $465,000.

 
 
F.
Payment of expenses.  For a period of six months following the closing hereunder
HOUSE shall remain liable for any and all expenses related to the Property, not
paid or covered by the rental income generated from the Property.

 
 
G.
Complete Lien Disclosure.  Prior to the closing HOUSE shall fully and completely
disclose and provide all relevant documents related to any lien or obligation
secured by the Property made the subject of this agreement to NXHD and shall
respond to and provide information to reply to any inquiry regarding any such
obligations by NXHD.

 
 
H.
Good Title.  HOUSE warrants and represents that it will be transferring good and
clear title to the Property and that there are no known defects or clouds on
title and hereby agrees to indemnify and hold NXHD harmless from any such lack
of clean title and/or damages resulting from any defects or clouds on title that
exist as of the date of closing, unless or except as clearly disclosed in
writing to NXHD prior to the closing and which NXHD agrees to excuse from this
provision.

 
 
I.
Representations Regarding Condition of the Property.  HOUSE shall complete and
deliver to NXHD a complete set of standard Seller’s Representations regarding
the condition of the Property prior to closing, NXHD shall have the right to
review and accept or reject the Property based upon those disclosures.

 
4.           Representations and Warranties of NXHD.
 
NXHD hereby represents and warrants that, effective this date and the Closing
Date, the representations and warranties listed below are true and correct.
 
 
A.
Corporate Authority.  NXHD has the full corporate power and authority to enter
this Agreement and to carry out the transactions contemplated by this
Agreement.  The Board of Directors of NXHD has duly authorized the execution,
delivery, and performance of this Agreement.

 
 
B.
No Conflict With Other Instruments.  The execution of this Agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to the business of NXHD to which NXHD is a party and has been duly
authorized by all appropriate and necessary action.

 
 
C.
No Conflict with Other Instrument.  The execution of this agreement will not
violate or breach any document, instrument, agreement, contract, or commitment
material to NXHD.

 
5.           Closing.   The Closing as herein referred to shall occur upon such
date as the parties hereto may mutually agree upon, but is expected to be on or
before December 31, 2008.
 
6.           Conditions Precedent of NXHD to Effect Closing.  All obligations of
NXHD under this Agreement are subject to fulfillment prior to or as of the
Closing Date, as follows:
 
 
A.
The representations and warranties by or on behalf of HOUSE contained in this
Agreement or in any certificate or documents delivered to NXHD pursuant to the
provisions hereof shall be true in all material respects as of the time of
Closing as though such representations and warranties were made at and as of
such time.

 
 
B.
HOUSE shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by them
prior to or at the Closing.

 
C.  
       All instruments and documents delivered to NXHD pursuant to the
provisions hereof shall be reasonably satisfactory to NXHD's legal counsel.

 
D.  
       HOUSE shall have provided reasonable assurances that as of or prior to
the date of closing that the PROPERTY shall have no more than $386,950 in debts
or liabilities and a current valuation of not less than $465,000.

 
7.           Conditions Precedent of HOUSE to Effect Closing.  All obligations
of HOUSE under this Agreement are subject to fulfillment prior to or as of the
date of Closing, as follows:
 
 
A.
The representations and warranties by or on behalf of NXHD contained in this
Agreement or in any certificate or documents delivered to HOUSE pursuant to the
provisions hereof shall be true in all material respects as of the time of
Closing as though such representations and warranties were made at and as of
such time.

 
 
B.
NXHD shall have performed and complied with all covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing.

 
 
C.
All instruments and documents delivered to HOUSE pursuant to the provisions
hereof shall be reasonably satisfactory to HOUSE’s legal counsel.

 
8.           Damages and Limit of Liability.  Each party shall be liable, for
any material breach of the representations, warranties, and covenants contained
herein which results in a failure to perform any obligation under this
Agreement, only to the extent of the expenses incurred in connection with such
breach or failure to perform Agreement.
 
9.           Nature and Survival of Representations and Warranties.  All
representations, warranties and covenants made by any party in this Agreement
shall survive the Closing hereunder.  All of the parties hereto are executing
and carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise, or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.
 
10.           Indemnification Procedures.  If any claim is made by a party which
would give rise to a right of indemnification under this paragraph, the party
seeking indemnification (Indemnified Party) will promptly cause notice thereof
to be delivered to the party from whom indemnification is sought (Indemnifying
Party).  The Indemnified Party will permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting from the claims.  Counsel
for the Indemnifying Party which will conduct the defense must be approved by
the Indemnified Party (whose approval will not be unreasonably withheld), and
the Indemnified Party may participate in such defense at the expense of the
Indemnified Party.  The Indemnifying Party will not in the defense of any such
claim or litigation, consent to entry of any judgment or enter into any
settlement without the written consent of the Indemnified Party (which consent
will not be unreasonably withheld).  The Indemnified Party will not, in
connection with any such claim or litigation, consent to entry of any judgment
or enter into any settlement without the written consent of the Indemnifying
Party (which consent will not be unreasonably withheld).  The Indemnified Party
will cooperate fully with the Indemnifying Party and make available to the
Indemnifying Party all pertinent information under its control relating to any
such claim or litigation.  If the Indemnifying Party refuses or fails to conduct
the defense as required in this Section, then the Indemnified Party may conduct
such defense at the expense of the Indemnifying Party and the approval of the
Indemnifying Party will not be required for any settlement or consent or entry
of judgment.
 
11.           Default at Closing.  Notwithstanding the provisions hereof, if
either party shall fail or refuse to deliver any of the Shares, or shall fail or
refuse to consummate the transaction described in this Agreement prior to the
Closing Date, such failure or refusal shall constitute a default by that party
and the other party at its option and without prejudice to its rights against
such defaulting party, may either (a) invoke any equitable remedies to enforce
performance hereunder including, without limitation, an action or suit for
specific performance, or (b) terminate all of its obligations hereunder with
respect to the defaulting party.
 
12.           Costs and Expenses.  NXHD and HOUSE shall bear their own costs and
expenses in the proposed exchange and transfer described in this
Agreement.  NXHD and HOUSE have been represented by their own attorneys in this
transaction, and shall pay the fees of their attorneys, except as may be
expressly set forth herein to the contrary.
 
13.           Notices.  Any notice under this Agreement shall be deemed to have
been sufficiently given if sent by registered or certified mail, postage
prepaid, addressed as follows:
 
To HOUSE:
To NXHD:

Casey J. Coleman
Nexia Holdings, Inc.

 
59 West 100 South, Second Floor

Salt Lake City, Utah
Salt Lake City, Utah 84101

chemp73@yahoo.com
 
14.           Miscellaneous.
 
A.           Further Assurances.  At any time and from time to time, after the
effective date, each party will execute such additional instruments and take
such additional steps as may be reasonably requested by the other party to
confirm or perfect title to any property transferred hereunder or otherwise to
carry out the intent and purposes of this Agreement.
 
B.           Waiver.  Any failure on the part of any party hereto to comply with
any of its obligations, agreements, or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.
 
C.           Brokers.  Neither party has employed any brokers or finders with
regard to this Agreement not disclosed herein.
 
D.           Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
E.           Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
F.           Governing Law.  This Agreement was negotiated and is being
contracted for in the State of Utah, and shall be governed by the laws of the
State of Utah, notwithstanding any conflict-of-law provision to the
contrary.  Any issue regarding title to the Property shall be governed by the
laws of the State of Utah where the Property is located.  Any suit, action or
legal proceeding arising from or related to this Agreement shall be submitted
for binding arbitration resolution to the American Arbitration Association, in
Salt Lake City, Utah, pursuant to their Rules of Procedure or any other mutually
agreed upon arbitrator.  The parties agree to abide by decisions rendered as
final and binding, and each party irrevocably and unconditionally consents to
the jurisdiction of such arbitrator and waives any objection to the laying of
venue in, or the jurisdiction of, said Arbitrator.
 
 
G.           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors, and assigns.
 
H.           Entire Agreement.  The Agreement contains the entire agreement
between the parties hereto and supersedes any and all prior agreements,
arrangements or understandings between the parties relating to the subject
matter hereof.  No oral understandings, statements, promises or inducements
contrary to the terms of this Agreement exist.  No representations, warranties
covenants, or conditions express or implied, other than as set forth herein,
have been made by any party.
 
I.           Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
Casey J. Coleman
Nexia Holdings, Inc.,

                                                                        A Nevada
corporation
 
   /s/ Casey J. Coleman
By:    /s/ Richard Surber    .

 
Name:  Richard Surber

                                                                        Its:
President
 

